Filed 5/9/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 70







Patricia Deraas, 		Claimant and Appellant



v.



Workforce Safety and Insurance, 		Appellee

and 

Bobcat Company/Ingersoll Rand, 		Respondent and Appellee







No. 20070016







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Stephen D. Little, Dietz & Little Lawyers, Gateway Office Building, 2718 Gateway Avenue, Suite 302, Bismarck, ND 58503-0585, for claimant and appellant.



Lawrence King (argued) and Shawnda R. Ereth (on brief), Special Assistant Attorney’s General, 316 North 5th Street, P.O. Box 1695, Bismarck, ND 58502-

1695, for Workforce Safety and Insurance, appellee.



Leslie Bakken Oliver, Vogel Law Firm, U.S. Bank Building, 200 North 3rd Street, Suite 201, P.O. Box 2097, Bismarck, ND 58502-2097, for Bobcat Company/Ingersoll Rand, respondent and appellee.

Deraas v. Workforce Safety and Insurance

No. 20070016



Per Curiam.

[¶1]	Patricia Deraas appealed from a district court judgment affirming an order of Workforce Safety & Insurance (“WSI”) denying her further workers’ compensation benefits.  Deraas argued she continues to suffer from compensable injuries and, therefore, WSI wrongfully denied her further benefits.  WSI’s finding that Deraas did not continue to suffer from compensable injuries is supported by a preponderance of the evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Lawrence A. Leclerc, S.J.

John C. Irby, D.J.



[¶3]	The Honorable Lawrence A. Leclerc, S.J., and the Honorable John Charles Irby, D.J., sitting in place of Sandstrom, J., and Kapsner, J., disqualified.